PER CURIAM: *
This court has considered this appeal on the basis of the briefs, the oral arguments of counsel, and pertinent portions of the record. The judgment of the district court is affirmed for essentially the reasons given by the district court in its Judgment and Reasons filed on June 24, 2013 after the bench trial.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.